OPINION
PER CURIAM.
The Director of the Office of Lawyers Professional Responsibility filed with this court a petition alleging professional misconduct by Donald A. Wheat and requesting the revocation of Wheat’s supervised probation. After filing the initial petition, the director filed three supplemental petitions listing additional allegations of professional misconduct by Wheat. The allegations of misconduct involve more than 12 client matters and assert that Wheat falsely notarized documents, failed to communicate adequately with clients, failed to act diligently in pursuing client matters, took funds from clients but failed to do the legal work, helped a client to shield income from the court, committed numerous trust account violations, made misrepresentations to the director, relocated his law office without notifying the director or his clients, and failed to cooperate with the director in the investigation of these matters.
The director alleges that Wheat’s misconduct has resulted in harm to his clients. In one matter, the director alleges that the court dismissed a client’s case because of Wheat’s failure to act diligently. In another matter, the director alleges that the court entered judgment of $10,000 and awarded $5,475 in attorney fees against Wheat’s clients because of Wheat’s alleged failure to respond to multiple discovery requests. Wheat has not filed an answer to the final two supplementary petitions that contained these allegations.
On September 5, 1997, the director filed a petition for the temporary suspension of Wheat under Rule 16(a), Rules on Lawyers Professional Responsibility. This court then issued an order for Wheat to appear to show cause why he should not be immediately suspended from the practice of law during the disciplinary proceedings. Wheat has not filed an answer to the petition for temporary suspension. Wheat did send a letter to the director on August 29, 1997, stating that he was going to “surrender [his] license to the Board and terminate [his] law practice.” On December 1, 1997, this court held a hearing on the director’s petition under Rule 16, RLPR. Wheat did not attend. The director attended the hearing and informed this court that Wheat has not turned in his license and the director’s office has been unable to locate him.
If an attorney does not file an answer to a petition for temporary suspension within 20 days, the allegations in the petition are deemed admitted, and this court may sus*102pend that attorney pending final determination of the disciplinary proceedings. Rule 16(c), RLPR. Moreover, this court may temporarily suspend an attorney if we conclude after a hearing that the lawyer’s continued practice of law “poses a substantial threat of serious harm to the public.” Rule 16(d), RLPR. Wheat has failed to respond to the petition for temporary suspension or to the director’s allegations that his misconduct has harmed his clients. We conclude that Wheat’s continued practice of law poses a substantial threat of serious harm to the public. Therefore, this court now orders:
1. That, under Rule 16 of the Rules on Lawyers Professional Responsibility, respondent Donald A. Wheat is temporarily suspended from the practice of law pending final determination of these disciplinary proceedings.
2. That respondent shall, within 10 days of this order, notify each of his clients of his inability to continue representation of the client and shall comply fully with all other provisions of Rule 26, Rules on Lawyers Professional Responsibility.
So ordered.
KEITH, C.J., took no part in the consideration or decision of this case.